DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 1-7 in the reply filed on 6/1/21 is acknowledged.  The traversal is on the ground(s) that the office has not explained how the prior art teaches the peel surface.  This is not found persuasive because claim 1 does not make a contribution over the prior art as set forth in the rejections below.
Claim 8 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 6/1/21.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3 and 5-6 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by JP2016078305 (English machine translation provided herein).
JP2016078305 (English machine translation) discloses a laminate comprising:  a resin film that can function as a waterproof air-permeable membrane and/or a .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP2016078305 (English machine translation provided herein).
JP2016078305 (English machine translation) does not disclose wherein the adhesive layer has an adhesive strength of 3.0 N/25 mm or less against an acrylic plate.  However, JP2016078305 discloses an adhesive strength of 0.1 – 10 N/10mm (see Adhesive Layer).  It would have been obvious to one of ordinary skill in the art at the time applicant’s invention was made to have provided wherein the adhesive layer has an adhesive strength of 3.0 N/25 mm or less against an acrylic plate in order to optimize the peelability of the resin layer (4 from Fig. 1) resulting in a resin layer which remains adhered during normal use but is easily peelable when desired.

Claims 2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP2016078305 (English machine translation provided herein) in view of WO 2016/047140 with citations taken from English language equivalent US 2017/0292000 (Furuyama et al.).
JP2016078305 (English machine translation) does not disclose wherein the resin film has a surface density 60 g/m or less and wherein the resin film has a plurality of through holes that extend through a thickness of the resin film, and the through holes are straight holes that extend through a non-porous substrate structure of the resin film and that have a central axis extending straight.
	Furuyama discloses a resin film which has a surface density 60 g/m or less (paragraphs [0021 – 0022], [0234]) and wherein the resin film has a plurality of through holes that extend through a thickness of the resin film, and the through holes are straight holes that extend through a non-porous substrate structure of the resin film and that have a central axis extending straight (paragraphs [0138], [0273], [0346 – 0390], Figs. 1 and 26).  Furyama discloses that said resin has advantages over porous PTFE films, which have a huge number of pores distributed over the entire membrane, in that the polymer having straight through holes have high levels of water proofing and greater control of gas permeability (paragraph [0273]).  Both references are drawn to porous laminates.
	Therefore it would have been obvious to one of ordinary skill in the art at the time applicant’s invention was made to have provided wherein the resin film has a surface density 60 g/m or less and wherein the resin film has a plurality of through holes that extend through a thickness of the resin film, and the through holes are straight holes that extend through a non-porous substrate structure of the resin film and that have a central axis extending straight in JP2016078305 in order to provide improved waterproofing and gas permeability control as taught or suggested by Furuyama.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 16/604,395 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-10 of copending Application No. 16/604,395 encompass the scope of instant claims 1-7.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C MIGGINS whose telephone number is (571)272-1494.  The examiner can normally be reached on Monday-Friday, 1-9 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL C MIGGINS/Primary Examiner, Art Unit 1782                                                                                                                                                                                                        

MCM
July 15, 2021